HARALSON, J.
The owner of the hogs said to have *166been stolen,-r-one PI. PI. Lindsay, — testified that .he owned'andlost, about the 1st of October, 1893, a blue sow about eighteen months old; and a black and spotted barrow about three years old ; and another witness introduced by the State, proved the ownership, loss and description of the hogs, about as the owner had testified.
The State introduced one Plill Oglesby, who testified that about the last of September, 1893, the defendant, Brit Linton and Bailey Browder, came along by his house with their guns, and asked witness to go hunting with them ; that he thought he knew what they were up to, and went with them into the creek swamp ; that a blue hog came along and Brit Linton shot it, and said it was Lindsay’s hog; that defendants divided it between them, and Bailey Browder said he was going to sell his part to Jim Kirby; that witness got no part of the hog and had nothing to do with the killing and cleaning of it. On the cross-examination he testified, that he told Esquire Tate that he wanted to turn State’s evidence and swear out a warrant against defendants, which he did do.
Here the defendant’s counsel, “to lay a predicate,” as is stated, asked the witness, if he did not tell John Chesser, in the presence of Nathan Reeves, at witness’s house, in January of the last year, (1892,) that he would do anything for money, or do anything if he were paid enough for it? On objection by the State, the question was not allowed to be answered and defendants excepted. It was not stated, what this was a predicate for. It was asked about an occurrence, if true, which happened about 18 months before the larceny charged in this case is shown to have happened, if at all; it had no reference to this case and was contrary to the prescribed methods for impeaching a witness, and was properly disallowed.
There was other evidence by the State tending to support the charge, and the evidence introduced by defendants, tended to disprove it. The charge given by the court for the State, proceeded on the idea that before defendants went into the swamp, they entered into an agreement to do so for the very purpose which they accomplished, — that of killing a hog, — and as the evidence showed that the killing was done by one of them, and, in some of its tendencies, was stronger against the one than the other, the charge, which is a correct expo*167sition of tlie law of conspiracy, was not improper. The word “could” inaptly used for would, does not vitiate it. The meaning of the charge is unmistakable.
The charge asked by the defendants was properly refused. The evidence does not clearly show that Oglesby was an accomplice. The charge requested assumes that he was. But., admitting his complicity, there was evidence tending to corroborate him.
Affirmed.